WRIGHT, Presiding Judge.
This is a divorce appeal. Husband appeals claiming the trial court erred in the award of alimony, the division of marital property, and the award of an attorney’s fee to wife’s attorney. All these matters are within the sound discretion of the trial court.
Trial was ore tenus. There was evidence of repeated acts of adultery and of extreme physical abuse of wife committed by husband in addition to other evidence. The trial court’s judgment after an oral hearing is presumed correct on appeal. Dennis v. Dennis, 383 So.2d 187 (Ala.Civ. App.1980). It will not be reversed unless it is so unsupported by the evidence as to be an abuse of discretion or is otherwise clearly wrong and unjust. Cooper v. Cooper, 423 So.2d 901 (Ala.Civ.App.1982).
After a review of the record, including evidence of the income of the husband, the unemployment of the wife, the contribution of each to the marriage, and in particular the evidence relating to the physical abuse of the wife, we are of the opinion that this case is due to be affirmed.
Wife’s request for attorney’s fee on appeal is granted in the amount of $350.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.